DETAILED ACTION
Amended claims 1-12 of U.S. Application No. 17/406,570 filed on 08/02/2022 are presented for examination. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a liquid crystal device comprising: a liquid crystal panel; and a liquid crystal driver configured to drive the liquid crystal panel, wherein the liquid crystal panel includes: a first segment electrode; a first segment signal line connected to the first segment electrode; and a second segment signal line connected to the first segment electrode, wherein the first segment signal line, the first segment electrode and the second segment signal line are in series with the first segment electrode between the first segment signal line and the second segment signal line, and the liquid crystal driver includes: a first segment terminal connected to the first segment signal line; a second segment terminal connected to the second segment signal line; and a segment driving circuit configured to input a segment monitoring signal to the second segment terminal from the first segment electrode through the second segment signal line. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 1, Adams (U.S. Patent No. 4,734,688) teaches a liquid crystal device (col 4 lines 11-20) comprising: a liquid crystal panel (Fig 3, 12; col 4 lines 11-20); and a liquid crystal driver (19 and 25; col 4 lines 11-42) configured to drive the liquid crystal panel (col 4 lines 43-54), wherein the liquid crystal panel includes: a first segment electrode (2; col 4 lines 18-21); a first segment signal line (lines connected to node 1 and resistor 23) connected to the first segment electrode; and a second segment signal line (lines connected to node 1 and resistor 22) connected to the first segment electrode, and the liquid crystal driver includes: a first segment terminal (terminals formed on line 7) connected to the first segment signal line; a second segment terminal (terminals on driver 19 connected to lines 4) connected to the second segment signal line; a segment driving circuit (19 and 25).
Wurzel et al (U.S. PGPub No. 2013/0082843) teaches a segment driving circuit (Fig 7, 82) configured to input a segment monitoring signal (para 0073) to the second segment terminal (83) from the first segment electrode through the second segment signal line (the signal line coming from 82 to terminal 83). 
However, neither Adams, nor Wurzel, teach or suggest, the specific limitations of “wherein the first segment signal line, the first segment electrode and the second segment signal line are in series with the first segment electrode between the first segment signal line and the second segment signal line” nor would it have been obvious to do so in combination.
Claims 2-12 are also allowable for depending on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D PETERSON/Examiner, Art Unit 2871                 

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871